DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites a “two-dimensional web” in the list of options, but then adds another “two-dimensional web” as a new option. It is unclear if these are referring to the same two-dimensional web and assigning it different functions or if the applicant intends to have two different types of webs in the list of optional parts in the claim. The claim is generally indefinite and confusing. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang in US Publication 2017/0191285.
Regarding Claim 1, Huang teaches a gazebo or tent comprising: a two-dimensional cover (70/71); and a rod assembly, which is connected to the cover and holds the cover in a three-dimensional shape (see Fig. 10/11), the rod assembly comprising a main rod assembly (A) and a secondary rod assembly (B/C), the main rod assembly having one or more resilient rods (11 and 40) to connect opposite end portions of at least two gussets (the end corners at the bottom of element A) of the cover with each other and to form supporting feet for the gazebo or the tent at the opposite end portions, the secondary rod assembly having one or more resilient rods (21 and 40) to connect center regions of edges between two adjacent gussets of the at least two gussets of the cover with each other; and at least one tensioning element (such as 20) distinct from the main rod assembly and the secondary rod assembly, the at least one tensioning element increasing a spacing between the opposite end portions of the at least two gussets and ends of the one or more resilient rods of the main rod assembly (the tension provided to the rods by the tensioning elements 20 holds the frame in position to provide an outward force on the cover, which would not stand in a 3-dimensional shape if not for the presence of the frame; the gussets can be 


    PNG
    media_image1.png
    472
    525
    media_image1.png
    Greyscale


Regarding Claim 2, Huang teaches that the one or more resilient rods of the main rod assembly and / or the secondary rod assembly are made of several parts, wherein parts of the one or more resilient rods are hingedly connected with each other in a hinge region (such as at 10) and several sections of several rods 
Regarding Claim 4, Huang teaches that an articulated connection between the one or more resilient rods or between parts of rods is formed by straps, wires, ropes, springs, rubber-elastic connecting elements and / or swivel joints (such as 12), wherein the connecting elements and/or swivel joints of the articulated connection are distinct from the main rod assembly and the secondary rod assembly (the joint 12 is a separate element installed between portions 11 of the main rod, for example). 
Regarding Claim 10, Huang teaches that the at least one tensioning element comprises a folding mechanism (20) and / or a spreading element and / or a cable pull for generating the spacing variation and / or a piston which is driven pneumatically or hydraulically or electrically or mechanically using a slip clutch. 
Regarding Claim 17, Huang teaches that rods of the main rod assembly are provided with swivel joints (30) which comprise a stop for preventing hyperextension (see Fig. 1 and 2), wherein a length of the rods of the main rod assembly or the secondary rod assembly between a swivel joint and the common hinge region are at least partially selected based on a length between a rod of the secondary rod assembly and the common hinge region. 
Regarding Claim 19, Huang teaches that at least one rod of the secondary rod assembly is or are formed to be more resistant to bending than at least one . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang) as applied to Claim 1 above in view of Kirkham in US Patent 3699986. Huang teaches that the cover is disposed over an outer periphery of the main rod assembly and the secondary rod assembly (insofar as the cover extends along the lines connecting the outermost ends of the rod assemblies and defines the periphery of the frame) but is silent on the details of the edges of the cover. Kirkham teaches a cover (21a) with an edge region (28a) which is formed in a reinforced manner and is formed to be of high-tensile strength. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang by using a reinforced edge as taught by Kirkham in order to allow the user to attach extra cover portions to the edge.

Allowable Subject Matter
Claims 6, 7, 12, and 13 are allowed.
Claims 3, 5, 9, 11, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
The applicant alleges that Huang element 20 is not “related to tensioning at all.” However, as explained above, the arrangement of the frame elements provided by tensioning elements 20 place the rods in the erected configuration shown in Fig. 1 and therefore impart the necessary outward force on the cover due to the arched nature of the rods to tension the cover into the claimed arrangement and thereby increase the spacing between the gussets. The applicant argues that “all tensioning and indeed the entire structure of Huang is only the tent cloth 70 and what amounts to a main pole 11 and two side poles 21.” The tent cloth pulls inward against the tensioning force of the frame. As such, Huang is deemed sufficient to meet this limitation.
 Regarding Claim 4, please see corrected rejections set forth above. Huang teaches an articulated connection (12) as recited in the claim.
Regarding Claim 19, Huang plainly shows that rod C is less bent than the other rods of the main rod assembly. As the claim does not require that these rods be constructed of different material but that “at least one rod of the secondary rod assembly is or are formed to be more resistant to bending that at least one rod of all emphasis added). The rods shown in Fig. 1 are more resistant to bending: they are plainly bent less than the main rod assembly rods.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636